November 22, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           IN THE MATTER OF J.L.U.

NO. 14-16-00876-CV

                      ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on September 29, 2016 waiving juvenile
jurisdiction and transferring appellant to criminal district court. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.